                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 JOSEPH TOMAS,                                     *
                                                   *
                Plaintiff,                         *
                                                   *
                v.                                 *       Civil Action No. 19-cv-12079-ADB
                                                   *
 BUCKLEY SAGE, et al.,                             *
                                                   *
                Defendants.                        *
                                                   *

                                             ORDER

BURROUGHS, D.J.

       On October 7, 2019, pro se litigant Joseph Tomas filed a civil complaint, a motion for

leave to proceed in forma pauperis, and a motion for the Court to conduct a “speedy review” of

this action. Upon review of these documents, the Court hereby orders:

       1.      The motion for leave to proceed in forma pauperis [ECF No. 3] is GRANTED.

       2.      The Clerk shall issue summonses for all the defendants. The plaintiff is

responsible for serving the summonses, complaint, and this order on the defendants in

compliance with Rule 4 of the Federal Rules of Civil Procedure.

       3.      Because the plaintiff is proceeding in forma pauperis, he may elect to have

service completed by the United States Marshals Service (“USMS”). If the plaintiff chooses to

have service completed by the USMS, he shall provide the agency with all papers for service on

the defendants and a completed USM-285 form for each party to be served. The USMS shall

complete service as directed by plaintiff with all costs of service to be advanced by the United

States. The Clerk shall provide the plaintiff with forms and instructions for service.
       4.      The plaintiff shall have 90 days from the date of the issuance of the summonses to

complete service. Failure to complete service in a timely fashion may result in dismissal of the

action without further notice to the plaintiff. See Fed. R. Civ. P. 4(m); Local Rule 4.1

(D. Mass.).

       5.      The motion for a speedy review [ECF No. 2] is DENIED WITHOUT

PREJUDICE. It is unclear what relief the plaintiff seeks in this motion. The Court will

adjudicate this case in accordance with the Federal Rules of Civil Procedure and other applicable

law. The next step in this litigation is for the plaintiff to serve the summonses and the complaint

on the defendants.

       IT IS SO ORDERED.

  10/10/2019                                /s/ Allison D. Burroughs
 DATE                                       UNITED STATES DISTRICT JUDGE




                                                 2
